Citation Nr: 0505412	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  01-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to November 8, 1999 
for the grant of a total disability rating based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania, which granted the claim of 
entitlement to a TDIU, and assigned an effective date of 
November 8, 1999.  The veteran appealed the effective date 
assigned.

In October 2002, the Board denied entitlement to an effective 
date earlier than November 8, 1999 for the award of TDIU.  
The veteran appealed that decision to United States Court of 
Appeals for Veterans Claims (Court).  In December 2003, the 
Court vacated and remanded the case to the Board for full 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  In turn, the Board, in April 2004 remanded the file 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The actions have been completed and the file 
has been returned to the Board for final action.

A private attorney previously represented the veteran.  
Effective July 28, 2003, General Counsel canceled the private 
attorney's accreditation to practice before the Department.  
In a letter to the veteran dated February 2004, he was 
notified of the accreditation cancellation.  In April 2004, 
the veteran responded without indicating that he was seeking 
other representation.  The Board finds therefore, that the 
veteran does not wish any additional representation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  A claim of entitlement to a total disability evaluation 
based on individual unemployability was not received by VA 
prior to November 8, 1999.


CONCLUSION OF LAW

The requirements for an effective date for an award of a 
total rating based on individual unemployability prior to 
November 8, 1999 have not been met.  38 U.S.C.A. §§ 5103A, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.400, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  

In the present case, the veteran's claim for TDIU was 
received in November 1999, about one year before enactment of 
VCAA.  In July 2000, the RO denied a TDIU.  The veteran's 
notice of disagreement was received in September 2000.  A 
statement of the case was issued in March 2001, and the 
veteran filed a timely substantive appeal in May 2001.  In 
October 2002, the Board denied the claim.  Following the 
Court's order to vacate and remand the Board's decision, the 
Board, remanded the case for full compliance with VCAA.  In a 
letter dated in May 2004, AMC contacted the veteran and 
informed him of VA's duty to notify and assist him in 
completing his claim.  Additional development was pursued, 
and a supplemental statement of the case, containing the law 
and regulations pertaining to VCAA was issued the veteran.  
The file was then returned to the Board.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Factual Background

In an April 1994 letter to the veteran from the Director of 
the Chester County of Veterans Affairs advised him to contact 
their office concerning emergency assistance for the month of 
April 1994.  A handwritten notation states "unable to 
work."  

On November 8, 1999, VA received the veteran's completed VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  He related 
entitlement to unemployability due to problems with his back, 
feet, brain and hearing.  He indicated that he had been 
hospitalized within the last 12 months, and provided the 
location of the facility where he was treated.  He was 
treated in March 1997 and indicated that he was still under 
treatment.  The veteran noted that September 20, 1978 was the 
date that his disability affected his full-time employment, 
and that he last worked full time on October 20, 1967.  He 
noted November 10, 1989, was the date he became too disabled 
to work.  The following was noted regarding his last five 
years of employment: 40 hours a week as a painter from 
October 1978 to October 1988; lost 10 1/2 years time from 
illness; and highest gross earnings per month of $2000.  He 
left his last place of employment because of his disability, 
he was not in receipt of retirement benefits, and he did not 
expect to receive workers compensation benefits.  He had not 
tried to obtain employment since he became too disabled to 
work.  Regarding education, he had completed high school.  He 
has not received any education and training before and since 
becoming too disabled to work. 

On January 10, 2000, VA received another completed VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability).  He related entitlement to 
unemployability due to problems with his lower back, legs, 
hearing loss and post-traumatic stress disorder.  He 
indicated that he had been hospitalized within the last 12 
months, and provided the location of the facilities where he 
was treated.  He was treated from March 1997 to December 
1999, and had undergone examinations and consultations from 
November 1998 to December 1999.  The veteran noted that July 
20, 1973 was the date that his disability affected his full-
time employment, and that he last worked full time on October 
19, 1975.  He noted October 19, 1975 was the date he became 
too disabled to work.  He reported the most that he ever 
earned, and indicate that it was in 1970 when he worked as a 
restaurant manager.  The following was noted regarding his 
last five years of employment: 22 hours a week as a sales 
lead agent on a part time basis; lost 22 hours of time due to 
illness; and highest gross earnings per month of $500.  He 
left his last place of employment because of his disability, 
he was and was not in receipt of retirement benefits, and he 
did not expect to receive workers compensation benefits.  He 
had not tried to obtain employment since he became too 
disabled to work.  Regarding education, he had completed high 
school.  He has not received any education and training 
before and since becoming too disabled to work.  The veteran 
attached an exhibit regarding Social Security Administration 
(SSA) earnings records.  

In a July 2000 rating action, the RO granted a total rating 
based on individual unemployability, effective from November 
8, 1999.  At that time, service connection was in effect for 
the following: residuals of frostbite of the left great toe, 
rated 30 percent disabling, effective September 2, 1998; 
residuals of frostbite of the right thumb, middle and index 
fingers, rated 10 percent disabling, effective November 8, 
1999; residuals of frostbite of the right big toe, rated 10 
percent disabling, effective November 8, 1999; tinnitus, 
rated 10 percent disabling, effective March 6, 1998; 
residuals of frostbite of the ring and middle fingers of the 
left hand, rated 10 percent disabling, effective September 2, 
1998; post traumatic encephalopathy, rated 10 percent 
disabling, effective March 23, 1964; post traumatic stress 
disorder, rated 10 percent disabling, effective March 6, 
1998; and The combined rating equaled 50 percent from 
September 2, 1998, and 70 percent from November 8, 1999. 

In the notice of disagreement received in September 2000, the 
veteran argued that an earlier effective date was warranted 
for a TDIU based on findings noted in treatment records dated 
in 1998 and 1999 prior to the November 8, 1999 effective 
date.  He referred to ongoing back problems dating back to 
1975 and a concussion incurred in 1952.  The veteran also 
made references to the emergency assistance letter of April 
1994, and argued that the effective date should at least be 
set in 1994.  

The veteran's former counsel stated that the veteran was in 
receipt of Social Security Administration (SSA) benefits.  In 
a May 2004 response to a VA inquiry, the SSA indicated that 
the veteran never filed for SSA disability benefits.  Because 
of his age, (74), it would be safe to assume that, if 
anything, he is in receipt of SSA retirement benefits.  Those 
benefits are not based on the submission of evidence of 
medical disability, but rather, on the age of the applicant.

VA outpatient treatment records have also been associated 
with the claims folder.  However, they fail to indicate that 
prior to November 8, 1999, the veteran was entitled to TDIU.

Analysis

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met.  Under 38 C.F.R. § 4.16(b), a TDIU might be 
awarded even if the requisite schedular criteria is not met 
if a claimant is nevertheless shown to be "unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities".

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  In that regard, except as otherwise provided, the 
effective date of a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Additionally, an increased award of disability compensation 
shall be effective the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim. 38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 
3.400(o)(2).

In July 1999, the RO granted service connection for residuals 
of frostbite of the left ring and middle fingers (rated 10 
percent disabling) and the left great toe (rated 30 percent 
disabling), effective September 2, 1998.  Service connection 
was also granted for tinnitus, and a 10 percent rating was 
assigned, effective March 6, 1998.
Effective September 2, 1998, the veteran's combined rating 
for his service-connected disabilities was 50 percent.  He 
did not appeal those ratings.

In the present case, the veteran's initial claim for TDIU was 
received on November 8, 1999.  Thereafter, the veteran was 
afforded VA medical examinations in February 2000.  Other 
evidence included a June 1999 private medical statement, and 
VA outpatient treatment records.  Based on the evidence, a 
rating action in July 2000 granted service connection for 
residuals of frostbite of the right thumb, index and middle 
fingers (rated 10 percent disabling) and the right great toe 
(rated 10 percent disabling), effective November 8, 1999.  
Thus, effective November 8, 1999, the veteran's combined 
rating for his service-connected disabilities was 70 percent.  
Effective November 8, 1999, the veteran met the criteria for 
a schedular rating for the award of TDIU.  The available 
evidence does not support a finding that prior to November 8, 
1999, it was factually ascertainable that an increase in 
disability had occurred so as to merit the award of TDIU 
benefits.  

Here, a claim of entitlement to a total disability evaluation 
based on individual unemployability was not presented prior 
to November 8, 1999.  Hence, the Board finds that an 
effective date prior to November 8, 1999, is not in order.

In reaching this decision the Board notes that in asserting 
entitlement to an effective date earlier than November 8, 
1999 for an award of a TDIU, the veteran contends that the 
proper effective date should be set prior to November 8, 1999 
since he has had ongoing problems since suffering a 
concussion in 1952 and back problems since 1975.  He also 
referred to treatment records dated in 1998 and 1999, and 
specifically pointed to the April 1994 note regarding 
emergency assistance.  When he filed the second TDIU form in 
October 2000, the veteran attached information concerning SSA 
benefits, and a VA letter of August 1999 refers to the 
receipt of SSA benefits starting in July 1999.  It now 
appears that the SSA award was based on the veteran's age, 
and not his disabilities.  During those time periods, the 
ratings assigned for each service-connected disability would 
not have met the schedular criteria for the assignment of a 
TDIU.  As noted, as of September 2, 1998, the combined 
evaluation totaled 50 percent.  

Even when considering the April 1994 letter and the 
information concerning the award of SSA benefits, there is no 
basis to grant an earlier effective date.  The April 1994 
letter does include a handwritten note regarding the 
inability to work and an offer of emergency assistance for 
that month.  However, the basis for such an offer and the 
reasons for the statement regarding the inability to work 
were not specified.  Therefore, the information presented 
does not support the claim for an earlier effective date.  

Still, as noted above, no claim was presented prior to 
November 8, 1999.  Therefore, while the service-connected 
disabilities may have precluded work as early as the veteran 
claims, without a claim to VA asserting entitlement to 
benefits within one year of those reported periods, the 
earliest possible date of entitlement is the date of claim, 
that is November 8, 1999.


ORDER

Entitlement to an effective date prior to November 8, 1999 
for the grant of a total disability evaluation based on 
individual unemployability is denied.


______________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


